Citation Nr: 0030149	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  99-12 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for temporomandibular 
joint syndrome.

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to an initial compensable evaluation for left 
ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1990 to January 
1998.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from April 1998 and April 1999 rating 
decisions of the Waco, Texas, Department of Veterans Affairs 
(VA) Regional Office (RO).  In the April 1998 decision, the 
RO, in pertinent part, granted service connection for left 
knee Osgood-Schlatter Disease, right knee Osgood-Schlatter 
Disease, and lumbar strain and assigned each disability a 
noncompensable evaluation, effective January 31, 1998.  The 
RO also denied service connection for bilateral hearing loss 
and temporomandibular joint syndrome.  In the April 1999 
rating decision, the RO determined that clear and 
unmistakable error had occurred in the May 1998 rating 
decision in the RO's failure to grant service connection for 
left ear hearing loss disability.  Thus service connection 
for left ear hearing loss disability was granted and right 
ear hearing loss was denied.

In October 1999, the RO granted an increased evaluation to 
20 percent for lumbar strain, effective January 31, 1998.  
The veteran has indicated he is satisfied with the assignment 
of the 20 percent evaluation, and thus that issue is no 
longer on appeal and will not be discussed in the decision.

In May 2000, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  He informed the 
undersigned that he wished to withdraw his claims of 
entitlement to initial compensable evaluations for Osgood-
Schlatter Disease of the right and left knees.  Thus, those 
two issues are no longer on appeal and will not be discussed 
in the decision.

Following the Board hearing, the veteran submitted additional 
records along with a waiver of initial review by the RO.  
Accordingly, the Board may proceed with appellate review of 
the veteran's claims.  See 38 C.F.R. § 20.1304(c) (1999).

The veteran subsequently submitted additional evidence with 
which he did not include a waiver of initial review by the 
RO.  However, the Board may still proceed with appellate 
review, as it has determined that the benefit to which the 
evidence relates will be allowed on appeal.  See id. 

The issue of a compensable rating for hearing loss of the 
left ear is deferred pending the development as to the issue 
of service connection for a right hearing loss as requested 
in the remand portion of the decision below.  


FINDINGS OF FACT

1.  Temporomandibular joint syndrome is due to service.

2.  Service medical records show a diagnosis of hearing loss; 
private medical evidence tends to demonstrate the presence of 
a current right ear hearing loss disability.


CONCLUSIONS OF LAW

1.  Temporomandibular joint syndrome was incurred in service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 1991); 38 C.F.R. § 3.303 
(1999).

2.  The claim of entitlement to service connection for right 
ear hearing loss is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 U.S.C.A. § 3.385 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records reveal that in September 1997, 
the veteran was evaluated for hearing loss.  He complained of 
occasional noise exposure to radios and noted that his left 
ear was worse than his right ear.  An audiogram was conducted 
at that time.  The examiner entered a diagnosis of mild mid 
frequency sensorineural hearing loss in the right ear at 2000 
to 3000 Hertz and moderate mid frequency sensorineural 
hearing loss in the left ear at 2000 Hertz only.  The 
examiner noted the veteran had excellent discrimination.

In October 1997, the veteran complained of bilateral hearing 
loss and reported he had had hearing loss for the last one to 
two years.  The examiner entered a diagnosis of sensorineural 
hearing loss.

An April 1998 VA examination report shows the veteran 
reported he had developed right-sided facial pain, which he 
associated with gum chewing.  He stated in 1997, he was 
fitted with a night guard without relief.  The veteran 
reported he would get headaches with chewing gum.  During 
examination, the examiner noted the veteran had a distinct 
right pop with inter-incisal range of motion.  The examiner 
entered a diagnosis of right myofascial pain dysfunction 
syndrome, which was a probable component of right internal 
derangement temporomandibular joint syndrome.

An April 1998 VA audiological evaluation revealed pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
25
30
5
LEFT
5
5
40
25
10

Speech audiometry revealed speech recognition ability of 
100 percent in the right ear and 100 percent in the left ear.

The veteran reported he had been exposed to noises in 
service, such as gunfire and the rushing noise of a radio.  
He stated he had been fitted for a hearing aid while in 
service but had never received it.

A February 2000 private medical record shows the veteran 
underwent a private audiological evaluation.  Based upon the 
Board's reading of the record, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
0
35
35
10
LEFT
5
10
45
30
20

Speech audiometry revealed speech recognition ability of 
84 percent in the right ear and of 88 percent in the left 
ear.

The private examiner stated that pure tone audiometry 
revealed hearing within normal limits with a mild 
sensorineural hearing loss at 2000 and 3000 Hertz in the 
right ear.  In the left ear, hearing was within normal limits 
with an essentially mild sensorineural hearing loss from 1500 
to 3000 Hertz and at 6000 Hertz.  Speech reception thresholds 
were in agreement with pure tone findings indicating good 
test reliability.  Word recognition testing indicated normal 
ability to understand speech in both ears.

In May 2000, the veteran had a videoconference hearing with 
the undersigned Veterans Law Judge.  There, he stated he 
started having problems with his jaw in approximately 1996.  
The veteran stated he was diagnosed with temporomandibular 
joint syndrome while in service and fitted for a mouth guard, 
which he wore for two months and which only made his 
condition worse.  He described this problem as a chronic 
problem with his jaw popping and having to change his diet to 
avoid strain on his jaw.  The veteran noted he suffered from 
pain on a daily basis.  He stated he had seen a dentist 
recently, who had diagnosed him with temporomandibular joint 
syndrome.  The veteran noted both he and VA had been unable 
to find his service dental records.

As to his hearing loss, the veteran stated he was a field 
radio operator and that he felt he had incurred hearing loss 
due to the constant rushing of a radio.  He stated his 
hearing was evaluated on a regular basis while in service.

In a May 2000 letter from the veteran's spouse, she stated 
the veteran had initially complained of headaches and a sore 
jaw during 1995.  The veteran's spouse stated in 1996, the 
veteran had complained of the same symptoms and eventually 
went to a dentist, where he had been diagnosed with 
temporomandibular joint syndrome.  She noted he had been 
fitted for a mouth guard, which seemed to lock the veteran's 
jaw, and that he had stopped wearing it.  She stated the 
veteran's jaw currently popped, which was uncomfortable for 
him.

In a May 2000 private medical record, the examiner stated the 
veteran had been seen in his office in April 2000 as to his 
right temporomandibular joint pain.  He stated the pain 
related to an injury, which had occurred during the veteran's 
service.  The examiner stated that after clinical and 
radiographic examination, he had determined the veteran had 
an anterior disc displacement in the right temporomandibular 
joint and with some fatigue on chewing due to masseteric 
muscle fatigue, which he stated was probably a result of the 
veteran's having an excessive grinding or clenching habit.

Service Connection Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection for 
sensorineural hearing loss may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309 (1999).  Service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385 (1999), 
which provides:

For the purpose of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 
2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech 
recognition scores using the Maryland CNC 
Test are less than 94 percent.

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 158 (1993) (rationale in promulgating section 3.385 in 
1990 was "to establish criteria for the purpose of 
determining the levels at which hearing loss becomes 
disabling" citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992)). 

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Caluza v. Brown, 
7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also 38 U.S.C.A. §§ 1110, 38 C.F.R. 
§ 3.303 (1999); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  Establishing direct service connection for a 
disability that was not clearly present in service requires 
the existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

Service Connection Analysis

I.  Temporomandibular joint syndrome

After having carefully reviewed the evidence of record, the 
Board finds that service connection for temporomandibular 
joint syndrome is warranted.  The reasons follow.

The veteran was discharged from service on January 30, 1998.  
On April 1, 1998, a diagnosis of temporomandibular joint 
syndrome was entered by a VA examiner.  The veteran has 
stated and testified that his jaw began bothering him while 
in service, which he is competent to assert.  He also has 
asserted he was diagnosed with temporomandibular joint 
syndrome while in service.  The veteran's spouse has 
submitted a letter corroborating the veteran's assertion of 
having jaw problems during service.

The Board notes that there have been several attempts by the 
veteran and the RO to obtain the service dental records; 
however, they have not been found.  In O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991), the United States Court of 
Appeals for Veterans Claims (the Court) held the Board's 
obligation to explain its findings and conclusions and to 
consider the benefit-of-the-doubt rule was heightened in a 
case where the service medical records were unavailable.

The veteran's representative was correct in noting that under 
38 C.F.R. § 3.303(d) (1999), it states that "[s]ervice 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service."

Here, the Board finds that a diagnosis of temporomandibular 
joint syndrome entered approximately two months following the 
veteran's discharge from service is in close enough proximity 
to his discharge from service for service connection to be 
warranted.  This determination takes into consideration the 
Board's heightened duty to apply the benefit-of-the-doubt 
rule.  See O'Hare, 1 Vet. App. at 367.  Further, the post-
service evidence, including medical reports, tends to link 
the disability identified as temporomandibular joint syndrome 
to service.   

Accordingly, service connection for temporomandibular joint 
syndrome is granted.


II.  Right ear hearing loss

After having carefully reviewed the record, the Board finds 
that the veteran's claim for service connection for right ear 
hearing loss disability is well grounded.  See Caluza, 7 Vet. 
App. 498; 38 U.S.C.A. § 5107(a).

The Board is aware that the service medical records showed 
diagnoses of sensorineural hearing loss in the right ear.  
However, the April 1998 VA audiological evaluation did not 
reveal a right ear hearing loss disability in accordance with 
38 C.F.R. § 3.385.  Specifically, there was no auditory 
threshold in the right ear of 40 decibels or greater nor were 
there at least three thresholds in that ear were 26 decibels 
or greater.  See id.  Additionally, at the time of the April 
1998 audiological evaluation, his speech recognition was 
100 percent in the right ear, which is greater than the 
94 percent requirement.  See id.  

The Board is aware that in the February 2000 private 
audiological evaluation, speech recognition in the right ear 
was 84 percent, which would fall within the definition of a 
right ear hearing loss "disability" under 38 C.F.R. 
§ 3.385.  Significantly, the Board cannot use such result to 
determine if the veteran has a right ear hearing loss 
"disability," as there is no indication that the February 
2000 speech recognition was conducted in accordance with the 
Maryland CNC Test, which is a requirement under 38 C.F.R. 
§ 3.385.  See id.

The standard for establishing a well-grounded claim has been 
described as very low.  Hensley v. West, No. 99-7029 (Fed. 
Cir. May 12, 2000).  The Board is aware that a diagnosis of 
sensorineural hearing loss in the right ear was shown in 
service and in the February 2000 private audiological 
evaluation.  Given the findings during service and the 
recently-received post-service evidence that tends to show a 
hearing loss "disability" in the right ear, the veteran's 
claim is well grounded.  See 38 U.S.C.A. § 5107(a).


ORDER

Entitlement to service connection for temporomandibular joint 
syndrome is granted.

The claim of entitlement to service connection for hearing 
loss of the right ear is well grounded; to that extent only 
the veteran's claim is granted.


REMAND

Since the veteran's claims of entitlement to service 
connection for hearing loss is well grounded, VA has a duty 
to assist the veteran by conducting appropriate medical 
inquiry.  See Peters v. Brown, 6 Vet. App. 540, 542 (1994); 
see 38 U.S.C.A. § 5107(a).  In this case, the record tends to 
show a right ear hearing loss "disability" when the 2000 
private medical report is considered.  In order to ensure 
that the testing is conducted per regulatory requirements, 
another VA examination is in order. 

The Court has held that the duty to assist the veteran in 
obtaining and developing facts and evidence to support his 
claim includes obtaining pertinent outstanding medical 
records as well as adequate and contemporary VA examinations, 
by a specialist when needed.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Littke v. Derwinski, 1 Vet. App. 90 (1990).  

Accordingly, the case is remanded for the following:

1.  The RO should advise the veteran that 
he has the right to submit additional 
evidence and argument on the matters the 
Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran should be provided 
with release forms, and if he provides 
written release, the RO should assist him 
in obtaining all outstanding medical 
records pertinent to hearing loss for 
association with the claims file.  The RO 
should, in any case, ensure that any 
pertinent records of VA treatment are 
associated with the claims file.

2.  The RO should schedule the veteran 
for VA examination by an appropriate 
specialist to provide an opinion as to 
the presence of any right ear hearing 
loss disability and the likelihood that 
any right hearing loss found is related 
to the veteran's period of active 
military service, to include whether such 
is related to exposure to noise 
coincident with service duties.  The 
claims file should be made available for 
review prior to the examination.  The 
examiner is requested to provide a 
rationale for opinions expressed, to 
include discussion of the significance, 
if any, of the diagnoses during service.

3.  The veteran is advised that his 
failure to report for the above-scheduled 
examinations may result in an adverse 
decision of his claims consistent with 38 
C.F.R. § 3.655 (1999). After the 
development requested above has been 
completed, to the extent possible, the RO 
should review the record to ensure that 
such is adequate for appellate review.  
The RO is advised that where the remand 
orders of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).  After any indicated 
corrective action has been completed, the 
RO should again review the record and re-
adjudicate the veteran's claims of 
entitlement to service connection for 
hearing loss of the right ear and an 
initial compensable evaluation for 
hearing loss of the left ear.  As 
appropriate, the RO should consider the 
"staged ratings" concept of Fenderson v. 
West, 12 Vet. App. 119 (1999).  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. Sabulsky
	Veterans Law Judge
	Board of Veterans' Appeals



 

